                                          Case 3:20-cv-06786-TSH Document 17 Filed 12/04/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OUT WEST RESTAURANT GROUP INC.,                    Case No. 20-cv-06786-TSH
                                         et al.,
                                   8
                                                        Plaintiffs,                         ORDER RE: MOTION TO DISMISS
                                   9
                                                 v.                                         Re: Dkt. No. 13
                                  10
                                         AFFILIATED FM INSURANCE
                                  11     COMPANY,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14                                          I.    INTRODUCTION
                                  15          Plaintiffs brought this action claiming that Defendant refused to pay their claims for

                                  16   coverage under an insurance policy after they sustained covered monetary loses due to the

                                  17   COVID-19 pandemic. Pending before the Court is Defendant’s Motion to Dismiss and Motion to

                                  18   Strike pursuant to Federal Rules of Civil Procedure 41 and 12(f). ECF No. 13. Plaintiffs filed an

                                  19   Opposition, ECF No. 14, and Defendant filed a Reply, ECF No 15. Having considered the parties’

                                  20   positions, relevant legal authority, and the record in this case, the Court GRANTS Defendant’s

                                  21   motion for the following reasons and dismisses with leave to amend.

                                  22                                          II.   BACKGROUND
                                  23          Plaintiff Out West Restaurant Group, Inc. is a restaurant management company. Compl. ¶

                                  24   9, ECF No. 1. It is the exclusive franchisee of Outback Steakhouse restaurants in Arizona,

                                  25   Colorado, Nevada, and New Mexico and the predominate franchisee in California. Id. Plaintiff

                                  26   Cerca Trova Steakhouse is an entity that holds leases for all California restaurants and Plaintiff

                                  27   Cerca Trova Southwest Restaurant Group is an entity that holds all of the leases for the non-

                                  28   California restaurants. Id. ¶¶ 10-11. Plaintiff Cerca Trova Restaurant Group, Inc. (“Cerca Trova”)
                                          Case 3:20-cv-06786-TSH Document 17 Filed 12/04/20 Page 2 of 6




                                   1   is the “ultimate parent of the Out West entities.” Id. ¶ 12. Defendant Affiliated FM (“Affiliated)

                                   2   is an insurance company.

                                   3          Cerca Trova purchased an insurance policy (the “Policy”) from Affiliated which insures

                                   4   Cerca Trova along with its subsidiaries, the other Plaintiffs (collectively, “Out West”). Id. ¶¶ 27,

                                   5   33-34. The Policy had an effective date of February 15 through December 1, 2020 and covers Out

                                   6   West for “all risks of physical loss or damage” except as excluded by the Policy. Id. ¶¶ 28, 31.

                                   7   The COVID-19 pandemic and presence of the virus in the air makes restaurant properties with

                                   8   outdoor or indoor dining spaces unusable and unfit for normal occupancy. Id. ¶ 90. Also, the

                                   9   presence of the virus at Out West’s locations, including on surfaces, causes physical alteration of

                                  10   the integrity of the property and causes physical loss. Id. ¶ 89. According to Out West, these

                                  11   conditions constitute “loss” and “damage” under the Policy. Id. ¶¶ 80-81. The Policy provides

                                  12   additional coverage including communicable disease and business interruption coverage which
Northern District of California
 United States District Court




                                  13   was triggered due to COVID-19 and its effects. See id. ¶¶ 110-28.

                                  14          Out West alleges that Affiliated failed to properly investigate and unlawfully refused to

                                  15   pay its claim for coverage under the Policy. Id. ¶ 1. It alleges that Affiliated’s failure to diligently

                                  16   pursue a thorough, fair, and objective investigation of Out West’s claim and its improper denial of

                                  17   coverage constitute a breach of good faith and fair dealing. Id. ¶ 140. It brings causes of action

                                  18   for declaratory judgment, breach of contract, and breach of implied covenant of good faith and fair

                                  19   dealing. Id. ¶¶ 160-194.

                                  20                                       III.   LEGAL STANDARDS
                                  21          Under Rule 8 of the Federal Rules of Civil Procedure, a complaint must contain a “short

                                  22   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

                                  23   8(a)(2). Additionally, “[e]ach allegation must be simple, concise, and direct.” Fed. R. Civ. P.

                                  24   8(d)(1). “Taken together, Rules 8(a) and 8(d)(1) underscore the emphasis placed on clarity and

                                  25   brevity by the federal pleading rules.” 5 Wright & Miller, Federal Practice and Procedure, s 1217.

                                  26   A complaint which fails to comply with Rule 8 may be dismissed with prejudice pursuant to Rule

                                  27   41(b). Fed. R. Civ. P. 41(b). However, before considering dismissal with prejudice, a district

                                  28   court can and should consider less drastic alternatives, including dismissal with leave to amend.
                                                                                          2
                                          Case 3:20-cv-06786-TSH Document 17 Filed 12/04/20 Page 3 of 6




                                   1   McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1996) (citation omitted). At the same time,

                                   2   “[t]he propriety of dismissal for failure to comply with Rule 8 does not depend on whether the

                                   3   complaint is wholly without merit.” Id. at 1179. The rule “requiring each averment of a pleading

                                   4   to be ‘simple, concise, and direct,’ applies to good claims as well as bad, and is a basis for

                                   5   dismissal independent of Rule 12(b)(6).” Id. (citations omitted).

                                   6          Also, pursuant to Rule 12(d) a party “may move for a more definite statement of a pleading

                                   7   to which a responsive pleading is allowed but which is so vague or ambiguous that the party

                                   8   cannot reasonably prepare a response.” Fed. R. Civ. P. 12(d). And pursuant to Rule 12(f) a court

                                   9   “may strike from a pleading an insufficient defense or any redundant, immaterial, impertinent, or

                                  10   scandalous matter.” Fed. R. Civ. P. 12(f).

                                  11          Lastly, if a plaintiff fails to comply with the Federal Rules of Civil Procedure, a defendant

                                  12   may move pursuant to Rule 41(b) “to dismiss the action or any claim against it.” Fed. R. Civ. P.
Northern District of California
 United States District Court




                                  13   41(b); Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 891 n. 4 (9th Cir. 2019) (“Rule

                                  14   41(b) [] permits dismissal when a plaintiff fails to prosecute its case or comply with the Federal

                                  15   Rules of Civil Procedure.”).

                                  16                                            IV.   DISCUSSION
                                  17          Affiliated argues that Out West’s Complaint violates Rule 8 because, in Affiliated’s

                                  18   telling, it is needlessly long and “impermissibly contains numerous examples of immaterial,

                                  19   impertinent, and redundant matters, repetitive allegations,” improper legal arguments and

                                  20   “needless citations to ‘evidence’. . . .” MTD at 6. Affiliated argues that requiring it to respond to

                                  21   the Complaint would be unfairly burdensome and would require it to expend a “prejudicial”

                                  22   amount of time and money to respond to the Complaint. It asks the Court to dismiss with leave to

                                  23   amend, or alternatively, to strike a number of allegations.

                                  24          The Complaint complies with Rule 8, however. Affiliated complains about the number of

                                  25   paragraphs and plenitude of pages, but “verbosity or length is not by itself a basis for dismissing a

                                  26   complaint based on Rule 8(a).” Hearns v. San Bernardino Police Dep’t, 530 F.3d 1124, 1131 (9th

                                  27   Cir. 2008); id. (“[Agnew v. Moody, 330 F.2d 868, 870-71 (9th Cir. 1964)] has never been cited by

                                  28   this court as standing for the proposition that a complaint may be found to be in violation of Rule
                                                                                          3
                                          Case 3:20-cv-06786-TSH Document 17 Filed 12/04/20 Page 4 of 6




                                   1   8(a) solely based on excessive length, nor does any other Ninth Circuit case contain such a

                                   2   holding.”). There has to be something more, or rather, something less—dismissal is appropriate

                                   3   where the complaint fails to coherently give fair notice of which claims are being asserted against

                                   4   which defendants and the grounds upon which they rest. See Bell Atl. Corp. v. Twombly, 550 U.S.

                                   5   544, 555 (2007) (Rule 8 “requires only a short and plain statement of the claim showing that the

                                   6   pleader is entitled to relief, in order to give the defendant fair notice of what the claim is and the

                                   7   grounds upon which it rests.”) (citation and internal quotation marks omitted); Wynder v.

                                   8   McMahon, 360 F.3d 73, 80 (2nd Cir. 2004) (“Dismissal pursuant to [Rule 8] is usually reserved

                                   9   for those cases in which the complaint is so confused, ambiguous, vague, or otherwise

                                  10   unintelligible that its true substance, if any, is well disguised.”); Garst v. Lockheed–Martin Corp.,

                                  11   328 F.3d 374, 378 (7th Cir.2003) (“Some complaints are windy but understandable. Surplusage

                                  12   can and should be ignored.”). Here, that’s not the case. The Complaint is not “‘replete with
Northern District of California
 United States District Court




                                  13   redundancy [nor] largely irrelevant,’” nor is it confusing and conclusory. Id. (citations and

                                  14   internal quotation marks omitted). It perhaps contains a few flourishes of dispensable detail, but it

                                  15   concerns and alleges a fairly complicated insurance dispute in its pages, and overall is “intelligible

                                  16   and clearly delineate[s] the claims” Out West is making. Id. True there are several pages of

                                  17   exhibits, but those predominantly consist of the Policy and related documents, which are clearly

                                  18   relevant as foundational to the Complaint.

                                  19          Turning to some of Affiliated’s specific objections, it homes in on Out West’s several

                                  20   allegations about COVID-19, including the allegations about when the virus arrived in the U.S.,

                                  21   studies on the transmission of the virus and the presence of the virus in the air, infection rates, and

                                  22   whether people can be infected even while pre- or a-symptomatic. See MTD at 6-9 (citing, inter

                                  23   alia, Compl. ¶¶ 40, 71, 73-74, 76, 79-80). But those allegations, along with assertions about how

                                  24   long the virus “can remain on various objects and surfaces,” Compl. ¶ 77, are relevant because—

                                  25   as Out West’s headings indicate—they relate to whether Affiliated had knowledge of the virus

                                  26   when it issued the Policy, whether the virus constitutes a “communicable disease” under the

                                  27   Policy, and Out West’s theory as to how COVID-19 causes physical loss and/or damage to

                                  28   property that is covered by the Policy. If anything, Out West puts Affiliated on enhanced notice
                                                                                          4
                                           Case 3:20-cv-06786-TSH Document 17 Filed 12/04/20 Page 5 of 6




                                   1   by making clear what legal theories it is alleging.

                                   2              Out West’s allegations describing the Outback Steakhouse restaurant chain (paragraphs 17-

                                   3   22) might not from top to bottom contain information that is strictly necessary (e.g., “the famous

                                   4   Bloomin’ Onion®,” Compl. ¶ 17), but those allegations do tell us what type of business Out West

                                   5   is running (“in-restaurant dining with in-house bars,” id. ¶ 21) and thus give us an idea of what

                                   6   type of impact “emergency public health orders and ‘shelter-in-place’ directives,” id. ¶ 158, might

                                   7   have had on that business. And a plaintiff doesn’t run afoul of Rule 8 (or any other pleading rule)

                                   8   by saying a smidgen of nice things about its business or by crafting a complaint which tells a bit of

                                   9   a story.

                                  10              On the whole, the Complaint does what it is supposed to do—give Affiliated fair notice of

                                  11   the claims asserted against it in plain enough terms that the claims can be understood without too

                                  12   much difficulty. That task is made easier because the Complaint is well organized and contains
Northern District of California
 United States District Court




                                  13   subheadings which make it easy to understand what Out West is trying to say with each batch of

                                  14   allegations it makes. Even if Affiliated has to cut through a brush of some relatively exhaustive

                                  15   allegations, the pleadings make sense and it’s not impossible to arrive at the clearing where it

                                  16   becomes “plain” what loss Out West alleges it has suffered that is covered by the Policy and why.

                                  17   The Complaint satisfies Rule 8.

                                  18              For those same reasons, the Court will not exercise its discretion under Rule 12 to order a

                                  19   more definite statement or strike any of the above-the-line allegations from the Complaint. See

                                  20   Hearns, 530 F.3d at 1132 (“[A] district court [] has ample remedial authority to relieve a

                                  21   defendant of the burden of responding to a complaint with excessive factual detail. One option

                                  22   [is] to simply strike the surplusage from the [complaint].”) (citations omitted).

                                  23              However, Rule 10(b) of the Federal Rules directs that “[a] party must state its claims or

                                  24   defenses in numbered paragraphs, each limited as far as practicable to a single set of

                                  25   circumstances,” Fed. R. Civ. P. 10 (emphasis added), and Out West’s extensive use of footnotes

                                  26   does not comport with that requirement. Moreover, “evidence pleading, as distinguished from the

                                  27   pleading of ultimate facts, is not favored under the Federal Rules.” In re Beef Industry Antitrust

                                  28   Litigation, 600 F.2d 1148, 1169 (5th Cir. 1979) (citations omitted). Accordingly, the Court will
                                                                                            5
                                          Case 3:20-cv-06786-TSH Document 17 Filed 12/04/20 Page 6 of 6




                                   1   dismiss with leave to amend for Out West to remove the footnotes from the Complaint. Fed. R.

                                   2   Civ. P. 41(b).

                                   3                                         V.    CONCLUSION
                                   4          For the reasons stated above, the Court GRANTS Defendant’s motion and DISMISSES

                                   5   the Complaint with leave to amend. Plaintiffs shall file an amended complaint within 30 days.

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: December 4, 2020

                                   9
                                                                                                 THOMAS S. HIXSON
                                  10                                                             United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       6
